DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 101 rejection is withdrawn due to claim amendments.
The 112 interpretation is withdrawn due to claim amendments.
Applicant’s arguments regarding the art rejections have been fully considered but are not persuasive. Applicant argues that the Gro reference does not teach fitting inconsistence are adjusted based on weighting factors of the observed variables. Examiner respectfully disagrees. Firstly, it is not pointed as to why the reference does not teach the limitation. Nonetheless, the Gro reference is not cited for explicitly teaching fitting inconsistencies as this is taught from the Xiang reference. The Gro reference teaches the concept of using weighting factors (or values) in order to modify a value which in the context of Gro is a state objective. Thus, when the two references are combined, we have fitting inconsistences from Xiang modified by weighted values as taught by Gro.
Applicant argues that the two references are in two separate, different fields.  In response, Examiner states that Gro is not cited for its teachings of placements of computing instances but rather for the above identified technique of modifying values with weighted values. Additionally, both relevant portions refer to objective/cost optimization. The Examiner suggests clarifying the claims to further distinguish between the cited references, or to incorporate the previously indicated allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Jing, and Seyoung Kim. "A\Ast Lasso for Learning a Sparse Bayesian Network Structure for Continuous Variables." in view of Groenewald US 9,559,914 [herein Gro].
Regarding claims 1 and 8, Xiang teaches “a method for estimating causality among observed variables, comprising: in response to receiving observation data of a plurality of observed variables” (abstract “We address the problem of learning a sparse Bayesian network structure for continuous variables in a high-dimensional space” i.e. receiving variables) “determining a causality objective function for the plurality of observed variables, based on fitting inconsistencies when fitting is performed using the observed variables and a sparse constraint of a causal network structure of the observed variables” (pg. 2 ¶3 “we propose a new algorithm, called A* lasso, for learning a sparse Bayesian network structure with continuous variables in high-dimensional space. Our method is a single-stage algorithm that finds the optimal network structure with a sparse set of parents while ensuring the DAG constraint is satisfied”),
“estimating the causality among the plurality of observed variables by using the observations data to optimally solve the causality objective function for the plurality of observed variables through sparse causal reasoning” (abstract “that recovers the optimal sparse Bayesian
network structure”) “under a directed acyclic graph constrain” (pg. 2 ¶3 “Our method is a single-stage algorithm that finds the optimal network structure with a sparse set of parents while ensuring the DAG constraint is satisfied” DAG or acyclic graph)
Xiang however does not explicitly teach the remaining limitations. Gro however teaches “wherein the fitting inconsistencies are adjusted based on weighting factors of the observed variables” (Gro col. 9 ¶5 “Output from a machine learning method may include weighting values for multiple placement factors included in a computing group state model where each placement factor may represent a different predetermined computing group state objective.”), “and wherein a weighting factor of an observed variable indicates a minimum underestimate value of cost required for fitting a target variable using all other observed variables than the observed variable” (previous citation “server utilization placement factor representing a predetermined system objective to maximize server utilization among the servers included in a computing service; a licensing placement factor representing a predetermined system objective to minimize software licensing costs associated with the placement of computing instances on servers included in the computing service” which is analogous to the weighting factor of observed variables to minimize a cost)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiang with that of Gro since adjusting weights and minimizing costs are known techniques in the field of machine learning and thus would operate in a predictable manner with the system of Xiang. One would be motivated to do so in order to have better causality estimation using such techniques. 
Note that independent claim 8 recites the same substantial subject matter as independent claim 1 only differing in embodiment. As such, the claim is subject to the same rejection. The difference in embodiment is taught by Gro fig. 12 which shows a computing system.
	Regarding claims 2 and 9, the Xiang and Gro references have been addressed above. Xiang further teaches “wherein the sparse causal reasoning of the causality objective function for the plurality of observed variables is converted into an optimal causal sequence recursive solving problem” (pg. 3 §3.1 ¶2 “The optimal variable ordering can be constructed by recursively applying this decomposition to select the first node in the ordering and to find the optimal ordering of the set of remaining nodes”), “and wherein a cost consumed from a starting node to a current node in a sorted causal sequence and a predicted cost from the current node to a target node are determined based on the fitting inconsistencies adjusted with the weighting factors of the observed variables and the sparse constraint for the causal network structure of the observed variables” (pg. 3 last ¶ “A valid move in this search space is defined from a state for subset Qs to another state for subset Qs 0 , only if Qs 0 contains one additional node to Qs. Each move to the next state corresponds to adding a node at the end of the ordering of the nodes in the previous state. The cost of such a move is given by BestScore(v|Qs), where v = Qs 0\Qs.”).
	Regarding claims 4 and 11, the Xiang and Gro references have been addressed above. Xiang further teaches “further comprising: in a procedure of the optimal causal sequence recursive solving: for a new generated candidate causal sequence, determining whether it is conflicted with a predetermined variable group sequence relationship” (pg. 3 last ¶ “One simple strategy for further pruning the search space would be to limit the size of the priority queue in the OPEN list, forcing A* lasso to discard less promising intermediate results first”); “and discarding the generated new candidate causal sequence if it is determined that there is a conflict” (previous citation).
	Regarding claims 5 and 12, the Xiang and Gro references have been addressed bove. Xiang further teaches “wherein the predetermined variable group sequence relationship is automatically determined based on the observation data” (abstract “we propose a single-stage method, called A* lasso, that recovers the optimal sparse Bayesian network structure by solving a single optimization problem with A* search algorithm that uses lasso in its scoring system”).
Regarding claim 15, the Xang and Gro references have been addressed above. Gro further teaches “a system for estimating causality among observed variables, comprising: a processor; and a memory having a computer program code stored therein which, when executed by the processor, causes the processor to perform the method of claim 1” (figure 12 which shows the system)

Regarding claim 16, the Xang and Gro references have been addressed above. Gro further teaches “a computer readable storage medium having a computer program code stored thereon which, when executed by a processor, performs the method of claim 1” (col. 17 second to last ¶ “The technology described here may also be stored on a computer readable storage medium that includes volatile and non-volatile, removable and non-removable media implemented with any technology for the storage of information such as computer readable instructions”).
Claims 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Jing, and Seyoung Kim. "A\Ast Lasso for Learning a Sparse Bayesian Network Structure for Continuous Variables." in view of Groenewald US 9,559,914 [herein Gro] further in view of Martin et al. US 2015/0360052.
Regarding claims 3 and 10, the Xiang and Gro references have been addressed above. Both do not explicitly teach L0. Martin however teaches “wherein the sparse constraint is an L0 sparse constrain” ([0118] “Minimizing the number of beams and the sum of their weights is akin to minimize the treatment time. Other types of convex penalties that promote structured sparsity, such as the L0, L1 or L2 norm that promotes group sparsity, can be employed”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiang and Gro with that of Martin because a combination of known methods would yield predictable results. L0 and L1 regression techniques are known in the art and thus would operate in a normal and predictable manner with the system of Xiang and Gro with already uses L1.
Regarding claims 5 and 12, the Xiang and Gro references have been addressed above. Both do not explicitly teach an expert in the art. Martin however teaches “wherein the predetermined variable group sequence relationship is given by an expert in the art” ([0021] “the relationship between those parameters and the actual dose distribution is not always intuitive. The medical user is thus asked to acquire and exploit a technical expertise, and in most of the cases needs to be help by a medical physicist, while he/she should rather concentrate on the medical aspects of the treatment”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiang and Gro with that of Martin because a combination of known methods would yield predictable results. It is common and typical to have an expert help with problems and thus this would be known and predictable with the system of Xiang and Gro.
Allowable Subject Matter
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
Claims 7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124